Citation Nr: 1113872	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, to include a bruised left knee, osteoarthritis, and meniscectomy residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a compensable rating for a bruised left knee and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for residuals of a left meniscal tear, status post meniscectomy.

In December 2009, the appellant testified at a Board hearing at the RO.  In a June 2010 decision, the Board granted service connection for residuals of a left knee injury, to include osteoarthritis and meniscectomy residuals.  The Board remanded the inextricably intertwined issue of entitlement to a compensable rating for bruised left knee to the RO.  While the matter was in remand status, the RO assigned a 10 percent disability rating for the appellant's service-connected left knee disability.  

In December 2010, the Board remanded the matter for additional evidentiary development and due process considerations.  As set forth below, another remand of this matter is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a veteran can be rated separately for different manifestations of the same injury, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA's Office of General Counsel has provided guidance in this regard concerning rating disabilities of the knee.  Specifically, the General Counsel has determined that a claimant with both service-connected arthritis/limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998); see also VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997).  Additionally, separate ratings may be assigned for compensable limitation of flexion and extension of a knee.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).  

In this case, the record on appeal contains X-ray evidence of left knee arthritis and limitation of motion.  The appellant has also consistently complained of instability in his left knee and the record on appeal contains a July 2007 note from his private physician noting that the appellant had been prescribed a cane due to arthritis and gait instability.  

As best the Board can discern, the RO has evaluated the appellant's left knee disability under the rating criteria pertaining to arthritis and symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5259.  As noted by the Board in its December 2010 remand, it is unclear whether the RO has considered all of the appellant's left knee symptomatology in assigning the current disability rating, to include arthritis, instability, limitation of flexion and extension, as well as any functional loss due to pain, weakness, fatigability, incoordination, lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

This has not escaped the attention of the appellant's representative, who raised these concerns in written arguments submitted in connection with the appellant's appeal.  The appellant's representative also requested a remand of this matter for an additional VA medical examination, stating that the most recent examination conducted in July 2010 did not adequately reflect the severity of the appellant's service-connected left knee disability.  

On remand, therefore, after obtaining the results of a more contemporaneous VA medical examination, the RO must consider whether all applicable symptomatology attributable to the left knee disability is appropriately rated, to include whether any instability, arthritis, limitation of flexion, or limitation of extension identified on examination merits separate disability ratings.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant should be afforded a VA medical examination to determine the nature and severity of his service-connected left knee disability, to include a bruised left knee, osteoarthritis, and meniscectomy residuals.  The claims folder must be made available to the examiner for review in connection with the examination.  In the examination report, the examiner should delineate all symptoms attributable to the service-connected left knee disability, to include any instability, arthritis, limitation of flexion, limitation of extension, or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The report of examination should include a complete rationale for all opinions rendered.

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim.  If the benefit sought remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time to respond.  The Statement of the Case should specifically reflect consideration as to whether all applicable left knee symptomatology is appropriately rated.

The case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

